DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s response filed on 03/03/2021 has been entered. No Claim has been amended. No Claim has been canceled. No New Claim has been added. Claims 1, 4-7, 10, 13-16 are still pending in this application, with claims 1, 10 and 16 being independent.

Response to Arguments
1.	Applicant's arguments filed on 03/03/2021 on page 6 and 7 of applicant’s remark regarding Claim 1, the applicant argues that Kim (US 2014/0317456 A1) disclose UE’s logged measurement result includes information for the current “serving cell” (instead of for the last logged cell that the UE was camping on before the UE entered the “any cell selection” state), but fails to disclose UE constructs a logged measurement by using information from the last logged cell that the UE was camping on before the UE entered the “any cell selection” state.
	Examiner respectfully disagrees with Applicant's arguments for the following reasons: actually when UE 120 is in the RRC idle mode in the weak coverage (i.e. “any cell selection state”), UE constructs the logged measurement (MDT) (i.e. logged sample 230) {in Fig. 2; S215 ;}. Wherein when the UE is in the idle mode in the logged MDT procedure, the UE logs the useful information such as channel measurement 

Conclusion
2. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439.  The examiner can normally be reached on Mon, Thus, Fri: 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


MEHEDI S. ALEY
Examiner
Art Unit 2415



/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415